August 4, 1908. The opinion of the Court was delivered by
This action was brought to recover damages and for penalty under the act of 1904 for delay in the transportation of a car of fertilizers from Yemassee, in this State, to Mt. Carmel, in this State, the necessary route, however, lying partly in the State of Georgia, by way of Augusta. There was no evidence that the delay occurred within this State. Judgment was allowed by consent for ten dollars damages, but judgment for penalty was denied by Judge Ernest Gary, who held that the transportation was interstate and that the statute, being limited to transportation within the State, did not apply.
The plaintiff's exceptions must be overruled under the cases of Sternberger v. Cape Fear, etc., Ry., 29 S.C. 510,7 S.E., 836, 2 L.R.A., 105; Hanley v. Kansas City R. Co.,187 U.S. 617, and the case of Hunter v. Charleston andWestern Carolina Ry. Co., post, 169.
The judgment of the Circuit Court is affirmed.